Name: Council Regulation (EEC) No 4077/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for silver hake (Merluccius bilinearis) falling within code Nos ex 0302 69 65, ex 0303 78 10, ex 0304 10 99 and ex 0304 90 47 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 381 / 17 COUNCIL REGULATION (EEC) No 4077/ 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for silver hake (Merluccius bilinearis) falling within code Nos ex 0302 69 65 , ex 0303 78 10, ex 0304 10 99 and ex 0304 90 47 of the combined nomenclature ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , cannot be regarded as sufficiently exact or representative for use as a basis for the allocation referred to above ; whereas the incomplete figures available together with the estimates made by the Member States allow the following percentage estimates to be made of the needs of each of them as regards imports from third countries for the quota period under consideration : Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Benelux 0,76 Denmark 15,53 Germany 30,84 Greece 0,07 Spain 0,38 France 14,70 Ireland 0,38 Italy 0,68 Portugal 18,94 United Kingdom 17,72 ; Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 2 000 tonnes of silver hake (Merluccius bilinearis)-, whereas the tariff quota concerned should be opened on 1 January 1988 . and allocated among the Member States ; Whereas to allow for import trends for these fish , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case could be 66 % of the quota volume ; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , in order to accommodate specific Community measures , the said nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from the date given above , the combined nomenclature and , where appropriate , the TARIC code numbers , should be used for the description of the products covered by this Regulation ; Whereas initial shares may be used up at different rates ;whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission , and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual development of the market , the allocation should reflect the requirements of the Member States based on statistics of imports from third countries during a representative reference period and the economic outlook for the quota year in question ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused it is essential that the Member State concerned should return a significant proportion thereof to the reserve , in order to prevent part of the Community Whereas , since the fish concerned are not separately specified in the statistical nomenclatures of the Member States , the available import figures provided by them No L 381 / 18 Official Journal of the European Communities 31 . 12 . 87 HAS ADOPTED THIS REGULATION:tariff quota from remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Article 1 From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No Combined nomenclature code Description Quota volume ( tonnes ) Rate of duty (% ) 09.0009 ex 0302 69 65 ex 0303 78 10 ex 0304 10 99 ex 0304 90 47 Silver hake (Merluccius bilinearis), fresh , chilled or frozen 2 000 8 Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the 1985 Act of Accession . 2 . If, after its initial share has been used up , a Member State has used 90 % or more of the second share as well , that Member State shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next whole number . 3 . If after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part , amounting to 1 320 tonnes , shall be allocated among the Member States ; the quota shares shall , subject to Article 5 , be valid from 1 January to 31 December 1988 and shall be as follows : (tonnes) Benelux 74 Denmark 205 Germany 407 Greece 1 Spain 5 France 194 Ireland 5 Italy 9 Portugal 250 United Kingdom 170 Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . 3 . The second part of the quota , amounting to 680 tonnes , shall constitute the reserve . Article 5 Member States shall , not later than 1 October 1988 , return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the product in Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 ( 2), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 10 % of its initial share , rounded up where necessary to the next whole number . 31 . 12 . 87 Official Journal of the European Communities No L 381 / 19 2 . The Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . question imported up to and including 15 September 1988 , and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1988 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 Janaury 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM